        Case 6:19-mj-00045-JDP Document 8 Filed 06/04/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:19-mj-00045-JDP
12                      Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND TERMINATE
14    PHILLIP JOHN BOIRE,                              PROBATION; AND ORDER THEREON
15                      Defendant.
16

17

18          The United States, by and through its representative, acting legal officer Sean O.

19   Anderson, hereby moves the Court for an Order to Vacate the review hearing currently scheduled

20   in this matter for June 9, 2020 and terminate probation. The Defendant is in agreement with this

21   request. To date, Defendant has complied with all the terms of unsupervised probation as ordered

22   by this Court on July 31, 2019.

23          .

24

25          Dated: June 3, 2020                           /S/ Sean O. Anderson
                                                          Sean O. Anderson
26                                                        Acting Legal Officer
                                                          Yosemite National Park
27

28
                                                      1
        Case 6:19-mj-00045-JDP Document 8 Filed 06/04/20 Page 2 of 2

 1

 2                                         ORDER

 3            Upon application of the United States, good cause having been shown therefor, it is

 4   hereby ordered that the review hearing scheduled for June 3, 2020 in the above-referenced matter,

 5   United States v. Boire, 6:19-mj-00045-JDP, be vacated and probation terminated.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      June 4, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
